Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 16 May 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson May 16th. 1812—

I have the pleasure to inform you, that your dear Grandchildren reached here Friday noon, safe, & are very well in health, & I do not know that a greater share was every enjoyed in this Town, & in the Towns near us, than has been for months past—The Spotted Fever has afflicted many families, north, & west of us, but as yet, we have been preserved—& I hope Heaven will continue its merciful Protection,—& shield us from the Pestilence, that “walketh in Darkness”—I believe it is not so mortal as it has been—the Season of the year may have some favourable effect, at least I hope it will—The human Frame being so long compressed by the cold air, has engendered much billious matter, which occasions a putrid State of the blood, & breaks forth in Spots, abcesse’s, & sore throats, & mouth—Mr Peabody is sadly troubled by the latter, & been so almost a fortnight—His mouth, & throat swelled so suddenly last Saturday, that I feared he was taken with the old throat distemper, & he was unable to attend publick worship, & could hardly speak—He said, he could not live an Hour it seemed to him, if it increased, an hour more, as fast as it had done—But by steemings by Herbs, & vinegar, he grew easier—I never saw a person keep about, with such a mouth as he has now—I find it hard work to keep him from catching cold—for he will go out—Men, consider it their prerogative to do as they please—& so the poor head strongs must suffer—
I should have written to Mrs Cranch & Greenleaf, but company yesterday prevented—But she may depend, & you my Sister, that if we consider any danger more than we always have of Sickness I shall rejoice to have a place to send the Children, were I hope they may find Preservation—The mail is come, Mr Peabody says, & Joins in every affectionate sentiment for the President, you, & family with / your Sister

E P—